                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


MARCUS DWAYNE PARHAM,

                              Petitioner,

v.                                                  CIVIL ACTION NO. 5:17-cv-02016

B. J. MEEKS, Warden,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       On March 27, 2017, the Petitioner, appearing pro se, filed an Application Under 28 U.S.C.

§ 2241 for Writ of Habeas Corpus By a Person in State or Federal Custody (Documents 1) and a

Memorandum in Support of Motion Pursuant to Title 28 United States Code §§ 2241 & 2255(e)

(Document 2). By Standing Order (Document 4) entered on March 28, 2017, this action was

referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this

Court of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636.

       On October 4, 2018, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 15) wherein it is recommended that this Court transfer the

Petitioner’s Application (Document 1) and Memorandum (Document 2) to the United States Court

of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 1631, and dismiss this action from the




                                                1
Court’s docket. Objections to the Magistrate Judge’s Proposed Findings and Recommendation

were due by October 22, 2018.

          Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

          Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Application (Document 1) and

Memorandum (Document 2) be TRANSFERRED to the United States Court of Appeals for the

Fourth Circuit pursuant to 28 U.S.C. § 1631, and that this action be DISMISSED from the Court’s

docket.

          The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                               ENTER:        October 29, 2018




                                                  2
